Citation Nr: 0728633	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

After the issuance of the November 2005 supplemental 
statement of the case and certification to the Board in 
December 2005, the veteran submitted additional evidence 
consisting of a personal statement dated in January 2007 and 
December 2005 VA treatment records.  See 38 C.F.R. § 20.1304 
(2006).  The Board notes that the appellant waived agency of 
original jurisdiction (AOJ) consideration of the veteran's 
statement; therefore, the Board may properly consider such 
evidence.  However, the veteran did not waive AOJ 
consideration of the VA treatment records.  Nevertheless, as 
the Board finds that the records are duplicative of 
information contained in the record when the supplemental 
statement of the case was issued, the Board determines that a 
remand for AOJ consideration of these treatment records is 
unnecessary.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  For the period from June 21, 2004 to July 24, 2005, PTSD 
was manifested by no more than isolation; anxiety; 
hypervigilance; exaggerated startle responses; difficulty 
falling and staying asleep; heightened irritability; angry 
outbursts; depressed mood; markedly diminished pleasure in 
all things; feelings of worthlessness and excessive guilt; 
inability to establish or maintain effective social and work 
relationships; and GAF scores from 40 to 55.  

3.  From July 25, 2005 onward, PTSD was manifested by no more 
than feelings of isolation and anxiety; mood ranging from 
depressed to euthymic; appropriate judgment; and an overall 
improvement in symptoms, to include non-pervasive depression; 
more frequent use of assertiveness skills; increased self-
awareness; actively working to improve interpersonal 
relationships and maintain personal boundaries; engaging in 
walking, gardening, socialization, treatment, relaxation and 
self-improvement projects; and a GAF score of 55.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met for the period from June 21, 
2004 to July 24, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2. The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD, from July 25, 2005 onward have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in June 2004.  The 
initial decision issued in April 2005 granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating, effective June 21, 2004.  The veteran 
thereafter appealed with respect to the initially assigned 
disability rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for PTSD in July 
2004, prior to the issuance of the April 2005 rating 
decision.  An additional VCAA letter was sent in October 2005 
that advised him of VA's duties to notify and assist as 
relevant to his initial rating claim, and notified the 
veteran of the evidence necessary to substantiate a higher 
initial rating, in accordance with Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in July 2004 and 
October 2005 advised him of the evidence necessary to 
establish service connection, and what evidence VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the October 
2005 letter informed him of what evidence was needed to 
substantiate his initial rating claim, namely that the 
evidence must show that his service-connected disability had 
gotten worse.  Pertinent to the fourth element, the July 2004 
and October 2005 letters advised the veteran that, if he had 
any evidence in his possession that pertained to his claim to 
send it to VA.  

Thus, the Board concludes that, having received a fully 
compliant VCAA notice prior to issuance of the original 
decision, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Further, after the October 2005 VCAA notice 
was provided, the veteran's initial rating claim was 
readjudicated and a statement of the case was provided to him 
in November 2005, such that he had the opportunity to respond 
to the remedial VCAA notice prior to the appeal reaching the 
Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records 
and a VA examination report dated in January 2005 were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has identified no 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
January 2005.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve only as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The January 2005 VA examination report notes that the veteran 
had not worked for three years, having left his job of six 
years because he had difficulty getting along with coworkers 
and supervisors, was under too much pressure, and cried in 
the restroom, lost his temper and yelled.  A January 2005 
letter from his supervisor at that position stated that the 
veteran had extreme problems working with other employees.  

At his January 2005 VA examination, the veteran indicated 
that he had recurrent distressing thoughts or images of 
Vietnam experiences and distressing dreams and nightmares 
about the Vietnam War.  He stated that he avoids feelings, 
thoughts, and conversation associated with trauma, as well as 
fireworks and combat movies.  He indicated that he feels 
detached from others, has markedly diminished interest in 
significant activities, and a sense of a foreshortened 
future.  The veteran described being hypervigilant and having 
exaggerated startle responses, difficulty falling and staying 
asleep, becoming irritable easily and having angry outbursts.  
Additionally, he indicated having a depressed mood, markedly 
diminished pleasure in all things, and feelings of 
worthlessness and excessive guilt.

Objectively, the VA examiner observed that the veteran had 
good hygiene, was friendly and cooperative and alert, 
oriented to time, place, and people.  He noted mild 
psychomotor retardation, tremors in both hands, and poor eye 
contact.  The examiner described the veteran's affect as 
anxious, sad, and appropriate, his speech as clear and at 
normal volume and rate, and his thought process as goal-
oriented and well-organized.  The veteran was diagnosed with 
chronic PTSD, major depression, alcohol dependency in 
sustained full remission, with psychosocial and environmental 
problems of unemployment, living alone, poor family support, 
and social isolation.  His GAF score was 45.  The examiner 
stated that the veteran was experiencing a moderate number 
and frequency of serious symptoms of PTSD.  He also stated 
that there was some overlap of symptoms of PTSD and major 
depression and that it was difficult to decide the relative 
degree of impairment in social and occupational functioning 
that was attributable to PTSD alone.  

Since the January 2005 VA examination, the veteran has been 
participating in VA outpatient individual and group 
psychotherapy.  Records dated from June 2004 to June 2005 
indicate that the veteran's symptoms varied across treatment 
sessions to include trouble sleeping and feeling depressed, 
lonely, anxious, and withdrawn, with observed sad, depressed, 
or angry mood and both appropriate and impulsive judgment.  
He consistently showed moderate insight and was alert and 
oriented to time, place, and people.  The veteran frequently 
exhibited the inability to effectively communicate with his 
family, often choosing isolation or passivity over 
interaction.  Recent suicidal ideation was noted in January 
2005.  These records consistently show diagnoses of chronic 
PTSD and severe major depression, along with lack of 
employment and isolation.  His GAF score was 40.  

Another June 2005 record notes that the veteran reported an 
overall improvement in his symptoms and denied any pervasive 
depressive symptoms.  However, a July 2005 record indicates 
continued trouble sleeping, decreased appetite and social 
isolation.  His diagnoses remained chronic PTSD and severe 
major depression, along with lack of employment and 
isolation.  His GAF score was 55.

From July 25, 2005 onward his symptomology includes feeling 
isolated and anxious with observed mood ranging from 
depressed to euthymic and appropriate judgment.  The records 
from July 25, 2005 onward indicate the veteran displayed more 
frequent use of assertiveness skills, was actively working to 
improve interpersonal relationships and maintain personal 
boundaries, and was engaging in activities such as walking 
and gardening, socialization and treatment, as well as 
relaxation and self-improvement projects.  He also displayed 
more self awareness, as evidenced by his recognition of the 
stress caused by helping his aunt and its impact on his self-
care and quality of life.  The veteran consistently showed 
moderate insight and being alert and oriented to time, place, 
and people.  He missed or cancelled several therapy 
appointments; however, he committed himself to following his 
medication regimen.  The veteran's diagnoses from July 24, 
2005 onward are chronic PTSD and severe major depression in 
partial remission, with lack of employment and isolation.  
His GAF score was 55. 

The Board notes that the veteran has been assigned GAF scores 
ranging from 40 to 55 based upon his psychiatric impairment.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

The Board notes that the veteran suffers not only from PTSD 
but also from severe major depression.  The Board finds that 
there is an inadequate basis in the record upon which to 
dissociate the veteran's major depression symptoms from his 
PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Additionally, the January 2005 VA 
examiner stated that there was some overlap of symptoms of 
PTSD and major depression and that it was difficult to decide 
the relative degree of impairment in social and occupational 
functioning that was attributable to PTSD alone. 

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD from 
June 21, 2004 to July 24, 2005 was manifested by PTSD was 
manifested by no more than isolation; anxiety; 
hypervigilance; exaggerated startle responses; difficulty 
falling and staying asleep; heightened irritability; angry 
outbursts; depressed mood; markedly diminished pleasure in 
all things; feelings of worthlessness and excessive guilt; 
inability to establish or maintain effective social and work 
relationships; and GAF scores from 40 to 55.  
Accordingly, an initial evaluation of 70 percent is warranted 
for the period from June 21, 2004 to July 24, 2005.  38 
C.F.R. § 4.130, Code 9411 (2006). 
 
For the period from July 25, 2005 onward, his PTSD was 
manifested by no more than feelings of isolation and anxiety; 
mood ranging from depressed to euthymic; appropriate 
judgment; and an overall improvement in symptoms, to include 
non-pervasive depression; more frequent use of assertiveness 
skills; increased self-awareness; actively working to improve 
interpersonal relationships and maintain personal boundaries; 
engaging in walking, gardening, socialization, treatment, 
relaxation and self-improvement projects; and a GAF score of 
55.  Therefore, the Board determines that, as of July 25, 
2005, reassignment of a rating evaluation of 50 percent is 
warranted.  38 C.F.R. § 4.130, Code 9411 (2006).

The Board has considered that the evidence shows that the 
veteran was still unemployed as of July 25, 2005.  Although 
this factor is consistent with a 70 percent rating, the Board 
finds that there is no evidence that the veteran's 
symptomology after that date severely impaired his 
employability.  Further, the medical evidence of record after 
July 24, 2005 indicates overall improved symptomology, to 
include increased skills in interpersonal relationships, 
increased self-awareness, fewer episodes of depressed mood, 
and greater engagement in healthy activities, such as 
socialization, treatment and walking and gardening.  
Therefore, the veteran's overall symptomology after July 24, 
2005 more closely approximates a 50 percent evaluation.

The Board is aware that special notice requirements exist 
when a rating evaluation is reduced.  However, 38 C.F.R. § 
3.105(e) provides that such notice is required only when the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made 
(emphasis added).  As the veteran is currently assigned a 50 
percent rating evaluation, returning his disability rating to 
50 percent after the period for which the higher evaluation 
of 70 percent has been granted does not constitute such a 
reduction.  Therefore, the Board may properly reassign a 50 
percent rating evaluation beginning July 25, 2005.  See 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against an initial rating in excess of 70 percent 
from June 21, 2004 to June 23, 2005 and a rating in excess of 
50 percent from July 24, 2005 onward.  Consequently, the 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

Entitlement to a rating of 70 percent, but no higher, for 
service-connected PTSD for the period of June 21, 2004 to 
July 24, 2005 is granted, and a rating in excess of 50 


percent for service-connected PTSD for the period from July 
25, 2005 onward is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


